UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) þ Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended January 31, 2011 Or o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 333-23460 MERA PHARMACEUTICALS, INC. (Exact name of Registrant as specified in its charter) Delaware 04-3683628 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 73-4460 Queen Ka'ahumanu Highway, Suite 110 Kailua-Kona, Hawaii 96740 (808) 326-9301 (Address and telephone number of principal executive offices) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods as the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESo NO þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No þ Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 557,299,676 shares of $0.0001 par value common stock outstanding as of July 25, 2012 1,000 shares of $0.0001 par value Series C stock outstanding as of July 25, 2012 Mera Pharmaceuticals, Inc. Form 10-Q For the Quarter Ended January 31, 2011 Contents Page Part I - Financial Information Item 1:Financial Statements Condensed Balance Sheets as of January 31, 2011 (unaudited) and as of October 31, 2010 3 Unaudited Condensed Statements of Operations for the three months Ended January 31, 2011 and January 31, 2010 4 Unaudited Condensed Statements of Cash Flows for the three months Ended January 31, 2011 and January 31, 2010 5 Notes to unaudited Condensed Financial Statements 6 Item 2:Management's Plan of Operation 12 Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3.Quantitative and Qualitative Disclosures about Market Risk 14 Item 4.Controls and Procedures 14 Part II - Other Information Item 1:Legal Proceedings 15 Item 2:Unregistered Sales ofSecurities and Use of Proceeds 15 Item 3.Defaults Upon Senior Securities 15 Item 4:Removed and Reserved 15 Item 5:Other Information 15 Item 6:Exhibits 16 Signature 17 Certifications 2 Mera Pharmaceuticals, Inc. Condensed Balance Sheets January 31, 2011 October 31, 2010 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Total current assets Plant and equipment, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Accounts payable - related parties Notes payable - related parties Deferred revenue Total Current Liabilities Contingencies and commitments Stockholders' deficit: Preferred stock, $.0001 par value, 5,200 shares authorized, none issued and outstanding, respectively - - Series A- Convertible Preferred Stock $0.0001 par value, 2,400 shares authorized, 80 and 80 issued and outstanding, respectively 1 1 Series B- Convertible Preferred Stock $0.0001 par value, 2,400 shares authorized, 974 and 974 shares issued and outstanding 1 1 Common stock, $.0001 par value: 750,000,000 shares authorized, 547,769,915 shares issued and 547,769,915 outstanding, respectively Additional paid-in capital Treasury stock at cost (500,000 Shares) ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to unaudited condensed financial statements 3 Mera Pharmaceuticals, Inc. Condensed Statement of Operations (unaudited) Three Months Ended Three Months Ended January 31, January 31, NET SALES $ $ Cost of goods sold GROSS PROFIT Operating Expenses Selling and administrative expenses Research and development costs Depreciation and amortization Total operating expenses Operating loss ) ) Other income (expense) Other income Interest expense ) ) Total other income (expense) 85 Net loss before tax provision ) ) Provision for income taxes - - Refundable tax credit NET LOSS $ ) $ ) Loss per common share $ ) $ ) Weighted Average Shares Outstanding See accompanying notes to unaudited condensed financial statements 4 Mera Pharmaceuticals, Inc. Condensed Statements of Cash Flows (unaudited) Three Months Three Months Ended Ended January 31, 2011 January 31, 2010 Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and Amortization Changes in Operating Assets and Liabilities Accounts receivable ) ) Other assets ) Prepaid expenses - Accounts payable and accrued liabilities ) ) Deferred revenue Net cash provided by operating activities 91 Cash Flows from Investing Activities: Purchases of marketable equitable securities - - Proceeds from sales of marketable equitable securities - - Purchases of fixed assets - ) Net cash used in investing activities - ) Cash Flows from Financing Activities: Net cash provided by financing activities - - Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Cash paid for interest $
